Citation Nr: 0030512	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for malnutrition to 
include dental trauma.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for obstructive 
coronary arteriosclerosis.

4.  Entitlement to service connection for cataract and 
blepharitis with macular degeneration.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from January 1943 to February 
1946 and from August 1950 to January 1952.  

During his hearing in October 1999, the veteran withdrew the 
issues of service connection for a mental disorder and 
pneumonia.


REMAND

The veteran's claims were denied on the basis that none was 
well grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 became law; this statute supersedes 
the decision of the Court of Appeals for Veterans Claims 
which held that the Department of Veterans Affairs could not 
assist in the development of a claim that is not well 
grounded.  The Board is compelled to conclude that additional 
development of the record is warranted to enable the Board to 
render a final determination as to the issues listed on the 
preceding page.  Accordingly, the case is REMANDED to the RO 
for the following development:

The issues of entitlement to service 
connection for malnutrition including 
dental disability, bilateral hearing 
loss, obstructive coronary 
arteriosclerosis, and cataract disorder 
with blepharitis and macular degeneration 
should be readjudicated in accordance 
with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


